Citation Nr: 1713206	
Decision Date: 04/12/17    Archive Date: 04/26/17

DOCKET NO.  14-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychiatric disability, to include schizophrenia and an unspecified depressive disorder.

3.  Entitlement to a rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1959 to January 1961 and again from May 1968 to June 1969 with additional service in the United States Air Force Reserves in Texas.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for schizophrenia in July 2010.  As will be discussed in detail below, in a final January 2012 rating decision, the RO denied service connection for schizophrenia.  In July 2013, the Veteran filed a new claim for service connection for schizophrenia, which was the subject of the April 2014 rating decision that forms the basis for this appeal.

The evidence of record reflects additional psychiatric diagnoses, including an anxiety/schizoaffective disorder with ongoing treatment for anxiety in addition to a diagnosis for an unspecified depressive disorder.  Additionally, it is clear that the Veteran seeks service connection for her psychiatric manifestations generally, rather than any particular diagnosis.  Consequently, because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized her claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, her current claim for service connection for a psychiatric disability is, in essence, the same claim finally denied by the RO in the January 2012 rating decision, and therefore requires new and material evidence.  Furthermore, although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Virtual VA system also contains additional records pertinent to the present appeal. 


FINDINGS OF FACTS

1.  In a January 2012 decision, the RO denied entitlement to service connection for schizophrenia.

2.  The evidence added to the record since the January 2012 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's psychiatric disability is related to her active military service.

4.  The Veteran's coronary artery disease (CAD) was not manifested by congestive heart failure, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 50 percent.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156(a) (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for a disability rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for schizophrenia.  This award thus represents a complete grant of the benefits sought on appeal as concerning those claims.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2016).

As concerning her claim for entitlement to a rating in excess of 30 percent for coronary artery disease, VA's duties to notify and assist under the VCAA have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).
In this regard, a July 2010 letter provided all notice required under the VCAA, including how VA determines the disability rating and the respective responsibilities of VA and the Veteran for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and private treatment records identified by her have been associated with the claims file.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  She has not identified any other records or evidence she wished to submit or have VA obtain.

Furthermore, an adequate VA heart examination was performed in March 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  The examination report includes consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's CAD since the March 2014 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.



In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. New and Material Evidence

Service connection for schizophrenia was denied on the merits in a January 2012 rating decision.  The Veteran was notified of this decision and her appellate rights in a letter dated January 2012, in accordance with 38 C.F.R. § 19.25 (2016).  She did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (concerning the requirements and time limits for initiating and perfecting an appeal).

Moreover, new and material evidence was not received within one year of the January 2012 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

Here, new and material evidence has been received in the form of medical evidence addressing the nature and etiology of the Veteran's acquired psychiatric disability in addition to lay statements from the Veteran and her brother.  See August 2016 Mental Disorders Disability Benefits Questionnaire (reflecting an unspecified depressive disorder).  See also June 2016 Letter from the Veteran (noting how her stressful and emotional job affected her personality and mental health during and after returning from the Vietnam War); May 2016 Letter from the Veteran's Brother (noting the difference in his sister's personality after she returned from the Vietnam War compared to how he had known her before her service in the War).  See also 38 C.F.R. § 3.303 (2016) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection).  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).

At the time of the January 2012 rating decision, the record did not contain medical evidence linking her diagnosed psychiatric disability to her active service.  This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for an acquired psychiatric disability.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Accordingly, new and material evidence has been received to reopen the claim; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III. Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran contends she has an acquired psychiatric disorder that is related to her active service.  Specifically, she maintains that she developed antisocial behavior, depression, and/or additional related psychological symptomatology as the result of her active service.  See August 2010 Statement in Support of Claim (VA Form 21-4138) (discussing how, about one year after returning from active duty and evacuating soldiers from Vietnam as a flight nurse, she suffered a mental breakdown and was hospitalized for two weeks and diagnosed with schizophrenia); July 2013 Application for Disability Compensation Benefits (VA Form 21-526EZ) (discussing tour of "flying wounded soldiers" and shortly after being discharged, becoming "ill with a mental condition, which required hospitalization for two weeks"); June 2016 Letter from the Veteran (discussing her "stressful and emotional job" that caused her to become "depressed and moody" in addition to "antisocial and distant").

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a), Shedden v. Principi, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, the records reflect a current psychiatric pathology, including a diagnosis of an unspecified depressive disorder.  See August 2016 Mental Disorders Disability Benefits Questionnaire.  Additionally, the Veteran is currently being treated for her psychiatric disorder by a private physician.  See Dr. F.J.R. Treatment Records.  The Veteran's records of psychiatric treatment from Dr. F.J.R. reflect a psychiatric diagnosis, and she is prescribed antipsychotic medication by her doctor.  See id.  Accordingly, the evidence establishes that the Veteran has a current acquired psychiatric disability.

Second, in her June 2016 letter, the Veteran stated that, during and immediately following her active duty service, she experienced persistent psychiatric symptoms including depression, moodiness, nervousness, mental blocks, and became antisocial and distant.  The Veteran has credibly reported experiencing psychological stress while serving as a flight nurse evacuating wounded soldiers during the Vietnam War.  Additionally, her service personnel records confirm that she was a flight nurse with the 34th Aeromedical Evacuation Squadron.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in her favor, and the occurrence of the claimed stressful events during her service is established, as it is consistent with the circumstances of her service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (West 2014) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).

Finally, as to the third element, that of a nexus between the Veteran's psychiatric disability and the in-service stressor, the Veteran has asserted in statements throughout the pendency of the claim that, given the nature of her job, she initially began experiencing psychiatric symptoms during and since her active service and that these symptoms have continued to worsen since that time.  See, e.g., June 2016 Letter from the Veteran (noting that before serving in Vietnam as a flight nurse evacuating wounded soldiers, she had a pleasant personality and had no problems socializing; however, she described how her "very stressful and emotional job ... really took a toll on [her], emotionally" and resulted in antisocial behavior after her service ended).  In this regard, the Veteran is competent to report experiencing psychiatric symptoms, as such symptoms as irritability, nightmares, anxiety, and mood swings are certainly capable of lay observation.  See Davidson, at 1316 and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology); see also 38 C.F.R. § 3.159 (a)(2).  Her statements regarding this are also credible as they are consistent with the medical evidence of record, including her treatment records which document her reports of experiencing psychological symptoms since her active service.  See, e.g., August 2016 Metropolitan Hospital Consultation Report (noting that in 1970 the Veteran began a series of mental disorders that included treatment for depression).  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Veteran's account of experiencing psychological symptoms during and since her active service is bolstered by the statement of her brother, who described the Veteran as if she were two completely different people - one who existed before serving as a flight nurse in the Vietnam War and another who existed after her service in the War and whose personality had grown antisocial and troubled.  See May 2016 Letter from the Veteran's Brother.

This report of a continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and her active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, the August 2016 examining psychologist found that the Veteran's psychiatric diagnoses, including specifically her unspecified depressive disorder "more likely than not began in military service [and have] continued uninterrupted to the present."  See August 2016 Mental Disorders Disability Benefits Questionnaire.  This determination was based on a review of the claims file and the pertinent medical evidence of record, a full psychological examination of the Veteran, and the examiner's own medical knowledge and experience, and, thus, constitutes highly probative evidence of a nexus between the Veteran's acquired psychiatric disability and her active service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

Accordingly, in light of the medical evidence diagnosing a current acquired psychiatric disorder, given the occurrence of in-service stressful events, considering the medical and lay evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, and in light of the absence of any evidence to the contrary, the Board finds that the evidence is at least in equipoise as to whether her current psychiatric disability is related to her active service.  See 38 C.F.R. §§ 3.303 (a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Increased Rating 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert, at 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's ischemic heart disease, diagnosed as coronary artery disease, has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, which pertains to coronary artery disease.  Under DC 7005, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104 (2016).  A 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  The maximum 100 percent evaluation is assigned under DC 7005 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For evaluation purposes, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the LVEF has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If LVEF testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.



The patient has been under the care of Dr. S.B.A.  See March 2014 Authorization and Consent to Release Form.  The Veteran has reported experiencing dyspnea at rest, dyspnea with effort, fatigue, lightheadedness, and weakness while under Dr. S.B.A.'s care.  See 2013 physical exams performed by Dr. S.B.A.  Echocardiogram testing conducted by Dr. S.B.A. shows the Veteran to have a left ventricular ejection fraction of 54%.  See October 2013 physical exam performed by Dr. S.B.A.

The Veteran underwent additional cardiac testing on VA examination in March 2015.  At that time, an interview-based METs test found the Veteran to have a workload of greater than 5 METs but not greater than 7 METs with the Veteran reporting fatigue and angina.  See March 2014 Heart Conditions Disability Benefits Questionnaire.  The examiner found evidence of cardiac hypertrophy.  Id.  Echocardiogram testing reflected a normal left ventricular size and function with an estimated ejection fraction of 55 percent.  See March 2014 2-D, M-Mode and Doppler Evaluation Summary Report.

Here, the identified cardiac workload of greater than 5 METs but not greater than 7 METs falls within the criteria for a 30 percent rating, as do the LVEF results of 54 and 55 percent.  Additionally, there is no evidence that the Veteran's cardiac disability was ever manifested by a METs level or 5 or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less at any point during the relevant appellate period.  Furthermore, there is no evidence that the Veteran has experienced acute or chronic congestive heart failure.  Accordingly, the  criteria for a higher rating under DC 7005 are not met or more nearly approximated.  Accordingly, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.

There is also no evidence reflecting that the Veteran's service-connected cardiac disability has, at any point during the appellate period, been manifested by signs or symptoms warranting a higher rating under any other diagnostic code pertaining to the cardiovascular system.  See 38 C.F.R. § 4.104, DCs 7000 - 7004, 7006 - 7008, 7010, 7011, 7015 - 7020, 7101, 7110 - 7115, 7117 - 7123 (2016).

Furthermore, the Board has considered whether staged ratings were appropriate in the present case.  Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected CAD increased in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.


V. Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's symptoms and functional impairment, including the need for medication, reported symptoms of chest pain and shortness of breath, and limitations with regard to exertional activity are contemplated by the rating criteria pertaining to cardiovascular diseases, including DC 7005.  See 38 C.F.R. § 4.104.  There is no evidence indicating that the Veteran's reported symptoms or functional limitations are exceptional or unusual manifestations of her heart disease or otherwise not adequately accounted for in the assignment of a schedular rating.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2016) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").

Thus, a comparison of the Veteran's CAD and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Accordingly, the first step of the extraschedular inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Therefore, referral of the Veteran's CAD for extraschedular consideration is not warranted.  Id.

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson, 762 F.3d at 1365 . 

In determining whether extraschedular consideration is warranted, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  This consideration requires the same analysis set forth in Thun.  Yancy, 27 Vet. App. at 495.  The Board first must compare the veteran's symptoms with the assigned schedular ratings.  Id.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  

The issue of whether extraschedular consideration is warranted based on the combined effects of service-connected disabilities has not been raised by the Veteran or the record.  There is no indication, and the Veteran does not contend, that his now-service connected psychiatric disability affects his CAD so as to produce manifestations or disability not adequately captured by the schedular criteria.  Accordingly, this issue has not been raised.  Therefore, the Board will not refer this case for extraschedular consideration.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability, to include schizophrenia and an unspecified depressive disorder, is granted

Entitlement to service connection for a psychiatric disability is granted.

Entitlement to a rating in excess of 30 percent for coronary artery disease is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


